Title: Étienne Lemaire to Thomas Jefferson, 17 March 1809
From: Lemaire, Étienne
To: Jefferson, Thomas


          
            Monsieur  De Washington city 17. mars 1809
            Biens des pardon de la liberty que Je prend d’avoir l’honneur de vous adreser la presente, elle est pour minformer de votre sentez, Sachant que vous avés Éprouvé Un mauvais voÿage aûcassionné, par la neige et la plui, Je Crain qu’il ne vous soy ariver quélque accident, oû Biens soufair, de Même que vous n’avié a votre suite que shorter, qu’il n’auroit peû êttre pas sufit a vous rendre les secour, necessaire, mes Enfin monsieur, l’honneur de vôtre repónce me sur prendra agréablement que vous Jouisez d’une parfaite senté, ainsy à votre honorable famille, Ceque Je vous desire du mellieur de mon Cœurs—
            Je fini Mr an vous prïant d’avoir la Bontez de saluer vôtre respectable famille, pour moy.
            Vous aûbligéré Seluy qui lhonneur D’Ettre avec le plus profond respecque qui est possible de vous exprimer— Étienne Lemaire
          
          
          
            mon adrese sera chez, Mr marinot, opposite the City taverne second street, 
          
          
             p.s.v.
            Monsieur Estant a philadelphie, si Je peu vous êttre, de quelque Utilité, Je vous pri de m’enploÿer, vous serré servie avec l’exatidude poss
            Mr Juliens doit partir lundi, où mardi
          
         
          Editors’ Translation
          
            
              Sir  Washington city 17. March 1809
              Many pardons for the liberty I take of having the honor of sending you the present letter, it is to inform myself of your health, knowing that you had a bad journey due to the snow and the rain, I fear you may have had an accident, or suffered a lot, as you had only Shorter with you, that he might not have been sufficient to give you the necessary help, but finally Sir, the honor of your response will agreeably surprise me that you are enjoying perfect health, as well as your honorable family, which I desire with all my heart—
              I end this Sir praying you to be so kind as to salute your respectable family for me.
              You will oblige him who is honored to be with the most profound respect which is possible to express to you— Étienne Lemaire
            
            
              My address will be at Mr. Marinot’s, opposite the City Tavern Second Street,
            
            
              p.s.v.
              Being at Philadelphia, Sir, if I may be of any help, I pray you to employ me, you will be served with all possible attention to detail
              Mr. Julien has to leave Monday, or Tuesday
            
          
        